UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2004


KESIENA TANI

                  Plaintiff - Appellant,

             v.

BRIAN CEDAR, Lieutenant, Maryland State Police; ST. MARY’S
COUNTY; ST. MARY’S COUNTY SHERIFF'S DEPARTMENT; DAVID ZYLAK,
Former St. Mary’s County Sheriff; CALVERT COUNTY; CALVERT
COUNTY SHERIFF’S DEPARTMENT; MIKE EVANS, Calvert County
Sheriff; MIKE A. JONES, Deputy, Badge #3958, Calvert County;
RICKEY COX, Deputy, Badge #4064, St. Mary’s County; SCOTT M.
BROWN, Deputy, Badge #4073, Calvert County; KEITH D. MORITZ,
Deputy, Badge #0157, St. Mary’s County; STEVE JONES, Trooper
1st Class, Badge #9752, Maryland State Police; RICKY THOMAS,
1st Sergeant, Badge #0422, Calvert County; JOHN J. KIRKNER,
Deputy 1st Class, Badge #0133, St. Mary’s County; CHRIS M.
SLOAN, Deputy 1st Class, Badge #6865, Calvert County; JASON
ELLIOTT, Deputy 1st Class, Badge #3236, Calvert County; TODD
L. FLEENOR, Deputy 1st Class, Badge #0145, St. Mary’s
County; MIKE P. NAECKER, Deputy 1st Class, Badge #3207,
Calvert County; JOHN D. HORNE, Deputy 1st Class, Badge
#0021, St. Mary’s County; JOHN R. SHOEMAKER, Deputy 1st
Class, Badge #0041, St. Mary’s County; PHILIP JOSEPH,
Sergeant, Badge #0056, St. Mary’s County,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cv-01924-CCB)


Submitted:    July 28, 2009                 Decided:   August 12, 2009
Before GREGORY and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kesiena Tani, Appellant Pro Se.     Hugh Scott Curtis, Assistant
Attorney General, Donald Eugene Hoffman, OFFICE OF THE ATTORNEY
GENERAL   OF  MARYLAND,   Pikesville,   Maryland;  Daniel  Karp,
KARPINSKI, COLARESI & KARP, P.A., Baltimore, Maryland; John
Francis Breads, Jr., Hanover, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Kesiena       Tani    appeals     the   district     court’s    orders

dismissing     his   42    U.S.C.    § 1983    (2006)   complaint.         We   have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                    Tani v.

Cedar, No. 1:07-cv-01924-CCB (D. Md. March 31, 2008 & Aug. 8,

2008)      We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in    the    materials

before   the   court      and    argument   would   not    aid   the    decisional

process.



                                                                           AFFIRMED




                                        3